Citation Nr: 1605704	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  10-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right hydrocele and loss of left testicle.

2.  Entitlement to a rating in excess of 30 percent for bronchial asthma.

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a neuropsychological disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to February 2004, with three months and sixteen days of active duty for training in 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In September 2014, the Board denied a rating in excess of 30 percent for right hydrocele and loss of left testicle.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted the Joint Motion for Partial Remand (Joint Motion); vacated that portion of the September 2014 Board decision which denied an increased rating for right hydrocele and loss of left testicle; and remanded the appeal to the Board for action consistent with the Joint Motion.  

In July 2015, the Board remanded the matter for referral of the Veteran's claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

The September 2014 Board decision also denied increased ratings for hypertension and left scrotal sac scar and remanded the matters of an increased rating for bronchial asthma, service connection for bilateral leg, back and neuropsychological disorders and a TDIU rating for additional development.  The Veteran waived his right to appeal the denial of increased ratings for hypertension and left scrotal sac scar in the Joint Motion and the Court dismissed the appeal as to these issues.  The additional development ordered in the September 2014 Board decision with regard to the remaining claims has not been completed.  These matters as well as the claim for an increased rating for right hydrocele and loss of left testicle are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion argued that the September 2014 Board decision erred in failing to (1) explain why the Veteran's complaints of pain did not warrant referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and (2) consider the possibility of assigning a separate rating for the Veteran's urinary symptomatology.  VA treatment records show findings of urinary incontinence; however, the record is unclear as to whether the Veteran's urinary dysfunction is related to his right hydrocele and loss of left testicle.  Accordingly, remand for another examination is necessary to assess the nature and severity of the Veteran's right hydrocele and loss of left testicle.

The matters of an increased rating for bronchial asthma, service connection for bilateral leg, back and neuropsychological disorders and a TDIU rating were remanded in September 2014.  It appears that some of the development ordered in the that remand has been accomplished; however, there has been no readjudication of any of those issues after the remand.  Thus, on remand, it should be determined whether all the additional development ordered in the September 2014 Board decision has been accomplished.  Once that is completed, a supplemental statement of the case must be issued.  38 C.F.R. § 19.31(c) (2015).

Review of the record shows that the Veteran is in receipt of ongoing treatment for his genitourinary complaints.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  Upon completion of the above, schedule the Veteran for a VA genitourinary examination to determine the current manifestations and severity of right hydrocele and loss of left testicle.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the opinion must reflect that such a review was accomplished.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of his right hydrocele and loss of left testicle disability, including symptoms and resulting complications, should be discussed.

Further, based on the examination and review of the record, the examiner should respond to the following:

(a)  Does the Veteran experience urinary dysfunction, including incontinence?

(b)  If the answer to (a) is yes, is the diagnosed urinary dysfunction (i) a symptom of the Veteran's right hydrocele and loss of left testicle, (ii) a separate disability entity caused or aggravated by the right hydrocele and loss of left testicle or (iii) a separate disability entity unrelated to the right hydrocele and loss of left testicle?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of urinary dysfunction present (i.e., a baseline) before the onset of the aggravation. 

(c)  Finally, the examiner must comment as to the limitations imposed by the Veteran's service-connected right hydrocele and loss of left testicle, bronchial asthma, high blood pressure and healed left scrotal sac scar on his ability to obtain and retain employment.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Review the claims folder and take all action to ensure that the development directed by the September 2014 remand on the issues of increased rating for bronchial asthma, service connection for bilateral leg, back and neuropsychological disabilities and TDIU has been accomplished.  

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims, to include the matters remanded in the September 2014 Board decision, based on the entirety of the evidence.  If any benefit sought on appeal is not granted, he and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

